DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art documents are those identified in the Non-Final Action mailed 02/18/2022 (“the Action”). That is, Tamachi (US20170207491A1), Wang (US20210359362A1).
As noted in the Action, Wang teaches the claimed electrode assembly, case, cap plate, and terminal plate, a terminal portion on the cap plate, and a protrusion passing through the through-hole from the terminal portion to be connected to the second electrode. Wang does not teach the thermal-fusion layer as claimed, but Tamachi does teach the thermal-fusion layer as claimed, which could be simply substituted with the adhesive of Wang (Wang [0073], see also pg. 10 of the Action).
It remains the undersigned’s opinion that the combination of Wang and Tamachi would necessarily lead to wherein the thermoplastic resin laver is configured to melt at a temperature to form a ventilation channel together from the inner space of the case to an outside of the rechargeable battery to pass a gas therethrough.
However, Wang and Tamachi do not teach, suggest, or provide a motivation for, “wherein a first open space is located between the thermal-fusion layer and the protrusion, a second open space communicating with the first open space is located between the cap plate and the protrusion, the first open space and the second open space communicate with an inner space of the case… the thermoplastic resin layer is configured to melt at a temperature to form a ventilation channel together with the first and second open spaces from the inner space of the case to an outside of the rechargeable battery to pass a gas therethrough.”
The references specifically do not teach the first open space and the second open space, and their functional relationship to form a ventilation channel to pass a gas therethrough. Moreover, although forming a ventilation channel by melting the thermoplastic resin layer would necessarily occur with the Wang as modified by Tamachi in the Action, the necessary structure of “…form[ing] a ventilation channel together with the first and second open spaces” are not necessarily (i.e., inherent) to Wang and Tamachi, and there is no teaching or suggestion in the prior art to further modify the references to arrive at the claimed invention.
For at least the above reasons, claim 1 is allowed. Claims 2-9 and 14-15 are allowed by virtue of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721  
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721